By the Court, Dickinson, J. As to the plea in abatement, it is improper for this Court to make any remark upon it, as it was stricken from the files, and no exception taken, and consequently it forms no part of the record. We have already, in a previous case decided at this term, expressed our disapprobation of this striking out pleas, unless the Court perceive they are wholly frivolous. The case now stands simply upon the judgment rendered below. That is given upon a note calling for no particular rate ,of interest upon its face; yet the interest is calculated at ten per cent, per annum, by way of damages, and the same rate of interest allowed upon both debt and damages, until paid. We know of no law that authorizes a party to recover a greater rate of interest than six per cent., unless so expressed upon the face of the contract; and then it cannot exceed ten per cent. The Court, then, in giving judgment for interest on the judgment at the rate of ten per centum per annum, has clearly erred.' It may be proper here to remark, that there is no public corporation in this State, of the name and style adopted by the plaintiffs; but, as there is no proper plea now remaining upon the record, calling in question her right to sue, we are not at liberty to express any opinion, upon that point. Judgment reversed.